DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 05/24/2022 amended claims 1-3, 6, 8, and 9.  Claims 1-20 are pending.  Claims 1-8 and 10-20 are rejected.  Claim 9 is allowed.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendment of claims 1 and 8 recite “an angle of incidence of the first blue light incident on the diffusion element is larger than an angle of incidence of the second blue light incident on the wavelength conversion element.”  The specification and the drawings, as originally filed, do not disclose “an angle of incidence of the first blue light incident on the diffusion element is larger than an angle of incidence of the second blue light incident on the wavelength conversion element.”  The specification only discloses the relationship between the angle of incidence of the blue light on the diffuser layer and the diffusion angle of the diffuser layer.
Claims 2-7 and 1-20 depend, directly or indirectly, on claims 1 and 8; hence they are also rejected based on the same ground/s of rejection/s.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 8, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 20160241822 A1) in view of Hadrath (US 20150267880 A1).
Regarding claims 1 and 12, Takagi teaches a light source device (2; Fig. 1-6) that guides light to an illumination optical system (40) for illuminating a light modulation element (4R/G/B), the light source device (2) comprising: a light source unit (13) configured to emit first blue light (BLc) and second blue light (BLs); a rotating wheel (55) including a rotating plate (24) in which a diffusion element (26) on which the first blue light (BLc) is incident and a wavelength conversion element (25) on which the second blue light (BLs) is incident are provided; and a first condenser lens unit (22) configured to guide the first blue light (BLc) to the diffusion element (26), wherein an angle of incidence of the first blue light incident on the diffusion element (26) is larger than an angle of incidence of the second blue light incident on the wavelength conversion element (25; Fig. 5), and wherein the rotating plate (24) is configured to reflect light incident on the diffusion element (26) and also reflect light incident on the wavelength conversion element (25). 
Takagi does not explicitly teach a lens unit configured to enlarge a diameter of light from the diffusion element.
Hadrath teaches a lens unit (20 and 21) configured to enlarge a diameter of light from the diffusion element, where the lens unit is provided on a, optical path from the blue reflective element (17 on 5) to the combining element (11; Fig. 3 and 6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Takagi with Hadrath; because it allows matching the beam profiles of color component illumination light to improve illumination uniformity.
Regarding claim 2, Takagi further teaches the first condenser lens unit (22) is configured so that the first blue light (BLc) from the light source unit (13) is incident on the diffusion element (26) via a first area (upper/lower half with respect to the optical axis-ax3; Fig. 2) of the first condenser lens unit (22), and the light from the diffusion element (26) is incident on a second area (lower/upper half with respect to the optical axis-ax3) of the first condenser lens unit (22), a combining element (18) configured to combine the light from the diffusion element (26) and the light from the wavelength conversion element (25).  (Note, the claim does not recite “the first blue light from the light source unit is incident on the diffusion element via only a first area of the first condenser lens unit, and the light from the diffusion element is incident only on a second area of the first condenser lens unit.)  and a first mirror (19) configured to guide the first blue light (BLc) to the first area of the first condenser lens unit (22); and a second mirror (18) configured to guide the light from the second area of the first condenser lens unit (22) to the illumination optical system (40).
Regarding claim 3, Takagi further teaches the first condenser lens unit (22) is configured so that the first blue light (BLc) from the light source unit (13) is incident on the diffusion element (26) via a first area (upper/lower half with respect to the optical axis-ax3; Fig. 2) of the first condenser lens unit (22), and the light from the diffusion element (26) is incident on a second area (lower/upper half with respect to the optical axis-ax3) of the first condenser lens unit (22), a combining element (18) configured to combine the light from the diffusion element (26) and the light from the wavelength conversion element (25).  (Note, the claim does not recite “the first blue light from the light source unit is incident on the diffusion element via only a first area of the first condenser lens unit, and the light from the diffusion element is incident only on a second area of the first condenser lens unit.).  Takagi also teaches the second area (lower half) of the first condenser lens unit (22) is located on a rotation shaft side of the rotating wheel (55) with respect to an optical axis (ax3) of the first condenser lens unit (22), and wherein the first area (upper half) of the first condenser lens unit (22) is located on an opposite side of the rotation shaft side of the rotating wheel (55) with respect to the optical axis (ax3) of the first condenser lens unit (22).
Regarding claim 4, Takagi further teaches the light source unit includes a first light source unit configured to emit the first blue light, and a second light source unit configured to emit the second blue light and located at a position different from that of the first light source unit (Fig. 2).
Takagi does not explicitly teach the light source unit is provided on a base member and the second light source unit located at a position different from that of the first light source unit on the base member.
Having the first and second light sources on a cooling substrate is well known in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Takagi such that the first and second light sources are located on a cooling substrate; because it allows cooling the light sources to ensure reliable performance.
Regarding claim 5, Takagi further teaches a separating unit (18) configured to separate blue light from the light source unit (13) into the first blue light (BLc) and the second blue light (BLs).
Regarding claim 6, Takagi further teaches wherein the first condenser lens unit (22) is configured so that the first blue light (BLc) from the light source unit (13) is incident on the diffusion element (26) via a first area (upper/lower half with respect to the optical axis-ax3; Fig. 2) of the first condenser lens unit (22), and the light from the diffusion element (26) is incident on a second area (lower/upper half with respect to the optical axis-ax3) of the first condenser lens unit (22), a combining element (18) configured to combine the light from the diffusion element (26) and the light from the wavelength conversion element (25).  (Note, the claim does not recite “the first blue light from the light source unit is incident on the diffusion element via only a first area of the first condenser lens unit, and the light from the diffusion element is incident only on a second area of the first condenser lens unit.)  Takagi also teaches the first area (lower half) of the first condenser lens unit (22) is located on a rotation shaft side of the rotating wheel (55) with respect to an optical axis (ax3) of the first condenser lens unit (22), and wherein the second area (upper half) of the first condenser lens unit (22) is located on an opposite side of the rotation shaft side of the rotating wheel (55) with respect to the optical axis (ax3) of the first condenser lens unit (22).
Regarding claim 11, Takagi further teaches the diffusion element (26) is an annular diffuser layer provided on the rotating plate (24), wherein the wavelength conversion element (25) is an annular phosphor layer provided on the rotating plate (24), and wherein the diffuser layer and the phosphor layer are provided on concentric circles (Fig. 3).
Regarding claim 13, Takagi further teaches a second condenser lens unit (21) configured to guide the second blue light (BLs) to the wavelength conversion element (25).
Regarding claims 14 and 15, Takagi further teaches 1 ≤ f1/f2 (Fig. 6).  Takagi does not explicitly teach 1.2 ≤ f1/f2 ≤ 10 or 2.0≤f1/f2≤6.0 is satisfied, where a focal length of the first condenser lens unit (22) is f1 (D2), and a focal length of the second condenser lens unit (21) is f2 (D1), but Takagi teaches experimenting with f1 and f2 to optimize for different colors ([0090]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify f1/f2 such that 2.0≤f1/f2≤6.0; because it would have been obvious to try and it is an issue of optimization.
Regarding claim 20, Takagi further teaches a light modulation element (4R/G/B); and, inherently, a lens holding unit configured to hold a projection lens configured to guide light from the light modulation element (4R/G/B) to a projection target surface (Fig. 1).
Regarding claim 8, Takagi teaches a light source device (2; Fig. 1-6) that guides light to an illumination optical system (40) for illuminating a light modulation element (4R/G/B), the light source device (2) comprising: a light source unit (13) configured to emit first blue light (BLc) and second blue light (BLs); a rotating wheel (55) including a rotating plate (24) in which a diffusion element (26) on which the first blue light (BLc) is incident and a wavelength conversion element (25) on which the second blue light (BLs) is incident are provided; and a first condenser lens unit (15) configured to guide the first blue light (BLc) to the diffusion element (26), wherein an angle of incidence of the first blue light incident on the diffusion element (26) is larger than an angle of incidence of the second blue light incident on the wavelength conversion element (25; Fig. 5), wherein the rotating plate (24) is configured to reflect light incident on the diffusion element (26) and also reflect light incident on the wavelength conversion element (25), wherein the first condenser lens unit (15) is placed so that an optical axis (ax3) of the first condenser lens unit (15) is at an angle to a normal to the rotating wheel (55), and wherein the first blue light (BLc) from the light source unit (13) is incident on the diffusion element (26) via the first condenser lens unit (15), and the light from the diffusion element (26) is guided to the illumination optical system (40) not via the first condenser lens unit (15).

Claim 7 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi and Hadrath in further view of Lin (US 20200209726 A1).
Regarding claim 7, neither Takagi nor Hadrath explicitly teaches the first blue light from the light source unit is incident on the first area of the first condenser lens unit not via a mirror, and wherein the light from the diffusion element is guided to the illumination optical system via the second area of the first condenser lens unit and a mirror.
Lin further teaches the first blue light from the light source unit (110) is incident on the first area of the first condenser lens unit (120) not via a mirror (Fig. 1, 4E-H), and wherein the light from the diffusion element is guided to the illumination optical system (140) via the second area of the first condenser lens unit (120) and a mirror (DM#; Fig. 1, 4E-H). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Takagi and Hadrath with Lin; because it allows increasing the number of light sources to increase output.
Regarding claim 10, neither Takagi nor Hadrath explicitly teaches the light source unit (13) is provided on a base member, and wherein the light source unit (13) includes a first light source unit (13) configured to emit the first blue light (BLc), and a second light source unit (13) configured to emit the second blue light (BLs) and located at a position different from that of the first light source unit (13) on the base member.
Lin further teaches the light source unit (110) is provided on a base member, and wherein the light source unit (110) includes a first light source unit (111) configured to emit the first blue light (50 from 111/112), and a second light source unit (112) configured to emit the second blue light (50 from 112/111) and located at a position different from that of the first light source unit (111) on the base member (Fig. 1 and 4E-H).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Takagi and Hadrath with Lin; because it allows increasing the number of light sources to increase output.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi and Hadrath and in further view of Guo (US 20200271300 A1)
Regarding claims 16 and 17, neither Takagi nor Hadrath explicitly teaches an angle of incidence of light incident on the diffusion element (26) from the first condenser lens unit (22), θi, that satisfies 10° ≤ θi ≤ 30° and 5° ≤ θi ≤ 45°.
Guo teaches an angle of incidence of light incident on the diffusion element (26) from the first condenser lens unit (22), θi, that satisfies 10° ≤ θi ≤ 30° and 5° ≤ θi ≤ 45° ([0072]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Takagi and Hadrath with Gou; because it reduces loss (Guo, [0018]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi and Hadrath and in further view of Huang (US 20170192347 A1).
Regarding claims 18 and 19, neither Takagi nor Hadrath explicitly teaches a diffusion angle of the diffusion element, Φ, satisfies a condition 1°≤Φ≤15° and 1°≤Φ≤30°.
Huang teaches a diffusion angle of the diffusion element, Φ, satisfing a condition 1°≤Φ≤15° and 1°≤Φ≤30° ([0044]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Takagi and Hadrath with Huang; because it allows provide an optimum beam spot. 

Allowable Subject Matter
Claim 9 is allowed.
Regarding claim 9, the closest prior art references, Takagi, Lin, Hsieh, Huang, and Guo do not teach, by themselves or in combination with one another, “wherein 0.9 ≤ θL/θi ≤ 1.1 is satisfied, where the angle between the optical axis of the first condenser lens unit and the normal to the rotating wheel is θL, and an angle of incidence of light incident on the diffusion element from the first condenser lens unit is θi.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 9 is not obvious to a person of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are found not persuasive; hence the rejections of the pending claims made in the previous action are maintained. 
Regarding claims 1 and 8, applicant/s argue, 
Takagi merely discloses both the light (BLc) incident on the scattering layer 26
and the light (BLs) incident on the phosphor layer (25) are vertically incident thereon (Takagi, {[0062], lines 9-12), not “an angle of incidence of the first blue light incident on the diffusion element is larger than an angle of incidence of the second blue light incident on the wavelength conversion element,” as recited in amended claims 1 and 8. Since both of the light incident on the scattering layer 26 and on the phosphor layer are vertically incident, one cannot have an angle of incidence larger than an angle of incidence of the other.  (Remarks; p. 9-10).
Examiner respectfully disagrees.  Takagi teaches in Fig. 5 that D2<D1 where the cross section of the beams BLc and BLs are the same; hence the incident angle of the diffusion element (26) must be greater from 22 than from 21 incident on wavelength conversion element (25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882